*310The opinion of the Court was delivered by
Tilghman C. J.
It appears by the return in this case, that Joseph Kerr is in the custody of the sheriff of Northumberland county, by virtue of an attachment issued by the register’s court of the same county, for a contempt of the said court, in disobeying their citation to appear before them, and settle his account as one of the administrators of Robert Irwin, deceased. By an old act of assembly made in the year 1712, (Gallaway’s Ed. p. 64.) the register’s court have jurisdiction in cases of caveat against the proving of any will, or granting letters of administration, and in cases of settling final accounts of executors or administrators, or making distribution of the estates of deceased persons who died intestate. This law has never been expressly repealed, and so far as concerns caveats, it has been always in force. But the final settlement of the accounts of executors and administrators, and making distribution of the estates of intestates, having been expressly given to the Orphans’ Court, by the act of 27th March, 1713, the jurisdiction of the register’s court, on these subjects, has been supposed to be taken away by implication, and for a long course of time the practice has been, to settle final accounts in the Orphans’ Court and not in the register’s court. The present constitution of the Commonwealth, and the acts of assembly made since, continue to the register’s court all the powers which they had before. We are of opinion, that at the time of the adoption of this constitution, the act of 1712, so far as concerned the final settlement of accounts of executors and administrators, was not in force, being either repealed by implication, or obsolete. The power of the register’s court, under the several acts of assembly now in force, extends no further than to decisions on caveats respecting the validity of wills, and controversies as to whom letters of administration shall be granted. The power to call executors and administrators to a final account, and to compel distribution and payment, is vested in the Orphans’ Court. The register’s court, therefore, having no power to issue this citation, had no power to attach for not obeying it. It is, therefore, the order of this Court,.that the prisoner should be discharged.
Prisoner discharged.